'
    AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case



                                             UNITED ~rtT~ISTRICT COURT
                                               SOUTHi!uJrnsfR!cT OF CALIFORNIA
                  UNITED STATES OF AMER!ffl                 Mi.R 30 p         Ju08;MENT IN A CRIMINAL CASE
                                        V.                                    (For: <?}Tenses Committed On or After November 1, 1987)
               ANTONINO LOPEZ-CERVA~f:f7~t:r1E,f'                      ::"r;:rfj?:~t:~·
                                                  "so1.1111.:.,,. · ··-'· ·,. ·-· · --··case ~umber:        3:19-CR-05108-WQH

                                                                               :-.::::-,:_:-.; rt'\/
                                                                              Megliari. Annette Blanco
                                                                              Defendant's Attorney
    USM Number                          21714-480
    • -
    THE DEFENDANT:
    IZI   pleaded guilty to count(s)         1 of the Information

    D     was found guilty on count(s)
          after a plea of not guilty.
    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):


    Title and Section / Nature of Offense                                                                                              Count
    8:1326 -Attempted Reentry Of Removed Alien (Felony)                                                                                  1




         The defendant is sentenced as provided in pages 2 through                                     2   of this judgment.
    The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

    D     The defendant has been found not guilty on count(s)

    D     Count(s)                                                     is                  dismissed on the motion of the United States.

    IZI   Assessment: $100.00 remitted as waived


    •     NT A Assessment*: $

          *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
    IZI No fine                     D Forfeiture pursuant to order filed                                                       , included herein.
           IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
    change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
    judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
    any material change in the defendant's economic circumstances.




                                                                              HON. WILLIAM Q. HAYES
                                                                              UNITED STATES DISTRICT JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                ANTONINO LOPEZ-CERVANTEZ (1)                                              Judgment - Page 2 of 2
CASE NUMBER:              3:19-CR-05108-WQH

                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 Time Served




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •     at                             A.M.              on
       •     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on                                            to
                                --------------                                ----------------
 at                                       , with a certified copy of this judgment.
      ------------


                                                                   UNITED STA TES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL




                                                                                                 3:19-CR-05108-WQH
